Broderick, C.J.,
dissenting. Because I believe that Social Security retirement dependency benefits should neither be included in the respondent’s gross income when calculating his child support obligation, nor automatically constitute a credit against his child support obligation under RSA 458-C:2, II (1992), I respectfully dissent.
By statute, trial courts are required to utilize the child support guidelines when calculating child support. RSA 458-C:4,1 (1992). The first *261step in calculating child support is to determine each parent’s gross income, which is defined as:
all income from any source, whether earned or unearned, including, but not limited to, wages, salary, commissions, tips, annuities, social security benefits, trust income, lottery or gambling winnings, interest, dividends, investment income, net rental income, self-employment income, alimony, business profits, pensions, bonuses, and payments from other government programs (except public assistance programs, including aid to families with dependent children, aid to the permanently and totally disabled, supplemental security income, food stamps, and general assistance received from a county or town), including, but not limited to, workers’ compensation, veterans’ benefits, unemployment benefits, and disability benefits.
RSA 458-C:2, IV (1992). The guidelines make clear that child support is calculated according to the parents’ incomes. See In the Matter of Plaisted & Plaisted, 149 N.H. 522, 525 (2003). The guidelines do not include the child’s income in the calculation of a parent’s child support obligation, see RSA 458-C.-2, :3 (Supp. 2003), although the child’s income may be a relevant consideration in departing from the guidelines, see RSA 458-C:4 (1992), :5 (Supp. 2003).
In this case, the dependency benefits do not fall within the broad range of items that the legislature included in the definition of a parent’s gross income. The examples provided by the legislature evince a clear intent to calculate gross income based upon items that increase the respondent’s ability to pay child support, with the notable exception of public assistance programs. Although the dependency benefits at issue here may potentially relieve the respondent of some portion of his child support obligation, because they resulted from his past labor, they do not increase the means by which he can satisfy his current child support obligation. Gross income properly includes social security benefits received by the respondent, but does not encompass social security benefits paid to, or on behalf of, the respondent’s child. Likewise, gross income includes payments to the respondent from “other government programs” such as “workers’ compensation, veterans’ benefits, unemployment benefits, and disability benefits,” but not similar payments to his child. Accordingly, I agree with those courts that have reasoned as follows:
Here, the children receive benefits pursuant to [the social security benefit statute], because they are dependents of a disabled person. Benefits under that statute may be paid either *262directly to the child beneficiary or to another individual as “representative payee” to administer the funds for the child’s use and benefit. The representative payee must use the money exclusively for the child in accordance with federal guidelines and must hold any excess in trust for the child’s later use. Thus, the benefits the parties receive for their children are financial assets or income of the children, not “gross income” of the parents____
Lawhorn and Lawhorn, 850 P.2d 1126, 1128 (Or. Ct. App. 1993) (citations omitted); see Drummond v. State, 714 A.2d 163, 168-70 (Md. 1998) (holding that social security dependency benefits are not included in calculation of parents’ gross incomes); Graby v. Graby, 664 N.E.2d 488, 490-91 (N.Y. 1996) (same); Wood v. Wood, 964 P.2d 1259, 1264 (Wyo. 1998) (same).
Moreover, under the New Hampshire child support guidelines, there is no provision authorizing a trial court to automatically grant a credit against a parent’s child support obligation for dependency benefits received by the child. RSA 458-C:4 provides the only method by which a trial court may depart from the presumptively correct child support award calculated in accordance with the guidelines: “A written finding or a specific finding by the presiding officer on the record that the application of the guidelines would be unjust or inappropriate in a particular case, as determined by using the criteria set forth in RSA 458-C:5, shall be sufficient to rebut the presumption____”
While. I believe that a trial court may consider social security dependency benefits paid directly to, or on behalf of, a child when determining whether to deviate from the guidelines under RSA 458-C:5, see Griffin v. Avery, 120 N.H. 783, 787-88 (1980) (holding, prior to enactment of child support guidelines, that trial court had discretion to allow credit against arrearage for social security disability dependency benefits); Stultz v. Stultz, 659 N.E.2d 125, 128 (Ind. 1995) (trial court has discretion to grant credit for dependency benefits depending on facts of case); Drummond, 714 A.2d at 170-75 (same); Graby, 664 N.E.2d at 491 (same); Lawhorn, 850 P.2d at 1127-28 (same), the guidelines do not permit the trial court to simply reduce, according to a judicially created per se rule, the respondent’s child support obligation without making the factual findings required by RSA 458-C:4. Although a credit against a parent’s child support obligation may be appropriate in many cases because the dependency benefits, earned by the obligor parent through his or her past labor, effectively serve as a substitute for child support, I believe we must adhere to the statutory scheme enacted by the legislature, which leaves such a determination to the discretion of the trial court depending on the facts of a particular case.